      Case 1:17-cr-00548-PAC Document 88 Filed 04/15/19 Page 1 of 4




April 15, 2019

By ECF

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. Joshua Schulte, 17 Cr. 548 (PAC)

Dear Judge Crotty:

       I write in response to the government’s April 2, 2019 letter opposing Mr.
Schulte’s request that the six search warrants and search warrant affidavits of 2017 (the
“Search Warrant Materials”) no longer be subject to the Court’s Protective Order (ECF
No. 11). The government’s assertion that the Search Warrant Materials should remain
forever designated as protected materials under the Protective Order (Govt. Ltr. at 1) is
unfounded.

         The Search Warrant Materials are judicial documents “entitled to a strong
presumption of public access.” United States v. Cohen, __ F. Supp. 3d ___, 2019 WL
472577, *4 (S.D.N.Y. Feb. 7, 2019). Indeed, the “notion that the public should have
access to the proceedings and documents of courts is integral to our system of
government.” United States v. Erie Cty., 763 F.3d 235, 238-39 (2d Cir. 2014). Applying
this strong presumption, Judge William H. Pauley, III recently ordered search warrants
and search warrant materials involved in the prosecution of Michael Cohen unsealed,
despite the government’s claim that such disclosure would jeopardize its ongoing
investigation. Cohen, 2019 WL 472577, at *4-5 (holding that “disclosure of the Materials
with redactions strikes an appropriate balance between the strong presumption of public
access to search warrant materials and the countervailing interest identified by the
Government”). As in Cohen, the Search Warrant Materials are “entitled to a strong
      Case 1:17-cr-00548-PAC Document 88 Filed 04/15/19 Page 2 of 4



Honorable Paul A. Crotty                              April 15, 2019
Judge, Southern District of New York                  Page 2

Re:    United States v. Joshua Schulte, 17 Cr. 548 (PAC)


presumption of public access” and should not be subject to the blanket Protective Order
in this matter. Id. at *4. 1

         The government has not met its burden of showing good cause sufficient to
outweigh the strong presumption of public access to the Search Warrant Materials. The
government’s April 2, 2019 letter provides no facts showing that disclosure of the Search
Warrant Materials will impede its investigation, or even explaining what remains to be
investigated and how long this purported investigation will take. 2 The government also
fails to demonstrate how public disclosure of the Search Warrant Materials would harm
national security. In this regard, the government admits that portions of the Search
Warrant Materials were provided to members of the media almost one year ago, in May
2018. Govt. Ltr. at 2. Tellingly, the government has made no attempt to retrieve these
materials, demonstrating that they do not contain information that, if published, would
jeopardize public safety, national security, or any supposed ongoing investigation.
Further, the government never sought to mark the Search Warrant Materials as classified
and the Search Warrant Materials have never been classified. They remain unclassified. If
the Search Warrant Materials did in fact present a national security risk, the CIA (or other
intelligence agency) presumably would have classified them, like the many other
documents in this case that have been classified.

        The government’s citations to United States v. Yousef, 327 F.3d 56 (2d Cir. 2003),
and United States v. Lindh, 198 F. Supp. 2d 739 (E.D. Va. 2002), are unavailing, and
both cases are easily distinguishable from the situation here. In Yousef, the information
subject to protective orders were materials relating to a jailhouse informant and were
sealed for “the protection of confidential informants and the need for secrecy about how
[the government] investigates and responds to terrorist threats.” 327 F.3d at 168. In
Lindh, the materials subject to a protective order were interviews with detained members
of a foreign terrorist organization that were “of critical importance to national security, as
detainees may reveal information leading to the identification and apprehension of other
terrorist suspects.” 198 F. Supp. 2d at 742. In other words, the government in Lindh and

1
  That the media made the request to unseal in Cohen, while the request here is made by
Mr. Schulte, is irrelevant. See id., 2019 WL 472577, at *5 (observing that “the public’s
right of access . . . is not afforded any less weight based on its pedestrian nature”).
2
 The Government has offered to provide more detailed information about its
investigation on an ex parte basis. Govt. Ltr. at 2-3. To the extent the Government’s
investigation identifies any exculpatory information, it must disclose that information to
the defense as Brady material.
      Case 1:17-cr-00548-PAC Document 88 Filed 04/15/19 Page 3 of 4



Honorable Paul A. Crotty                             April 15, 2019
Judge, Southern District of New York                 Page 2

Re:    United States v. Joshua Schulte, 17 Cr. 548 (PAC)


Yousef met its heavy burden of showing that the public’s right to access was outweighed
in those specific instances. Here, of course, the Search Warrant Materials do not contain
information that reveals the identities of terrorist suspects, confidential informants, or
how specifically the government responds to terrorist threats. The government has not
otherwise met its heavy burden of showing that the materials must remain sealed to avert
a concrete, harmful, and likely consequence. At most, small portions of the Search
Warrant Materials contain general information about a computer system used by a U.S.
Intelligence Agency. In this case, the Government’s decision not to classify the Search
Warrant Materials, nor to retrieve these materials from the press, demonstrates that
unsealing the Search Warrant Materials poses no real threat that outweighs the strong
constitutional interests at stake.

        The Government has offered to provide the Search Warrant Materials to the Court
for in camera review. Gov. Ltr. at 2. If upon review, the Court finds that the Search
Warrant Materials contain information harmful to either the Government’s purported
ongoing investigation or national security, the Court should order that specific
information redacted and the rest of the materials released from the blanket Protective
Order. “[I]n determining what degree of protection is appropriate, courts should ensure
that a protective order is no broader than necessary to serve the intended purposes.”
United States v. Smith, 985 F.Supp.2d 506, 545 (S.D.N.Y. 2013) (internal quotations and
citation omitted). When it comes to the Search Warrant Materials, a continued blanket
sealing would be improperly overbroad. None of the six search warrants contain any
details about the computer system. Three out of the six search warrant affidavits make no
mention of the computer system at all. 3 Only portions of the three other warrant affidavits
contain information about the computer system. Thus, at most, a few careful redactions is
the appropriate resolution here, not perpetual blanket sealing of all the Search Warrant
Materials.

        Finally, Mr. Schulte is not barred from raising this issue with the Court. The
Search Warrant Materials are judicial documents. Hence, “any presumption that may
exist against modifying” the Protective Order “is reversed” and “does not apply here.”
Lown v. Salvation Army, Inc., 2012 WL 4888534, *4 (S.D.N.Y. Oct. 12, 2012) (citation
omitted) (granting defendant’s motion to unseal judicial documents formerly subject to a
protective order); Cohen, 2019 WL 472577 at *3-4 (ordering search warrants and search

3
 Those affidavits contain attached exhibits to other Search Warrant Materials that do
contain information about the computer system. Those exhibits could either be redacted
or removed from those affidavits.
      Case 1:17-cr-00548-PAC Document 88 Filed 04/15/19 Page 4 of 4



Honorable Paul A. Crotty                              April 15, 2019
Judge, Southern District of New York                  Page 2

Re:    United States v. Joshua Schulte, 17 Cr. 548 (PAC)


warrant materials unsealed with redactions). Mr. Schulte agreed to the Protective Order
so he would have access to pretrial discovery vital to his defense and his agreement was
not unconditional or in perpetuity. He never agreed that the Protective Order would
remain etched in stone. Indeed, in the May 21, 2018 Court conference the Court
explicitly told Mr. Schulte: “If you want to vary the terms of the protective order . . . have
your lawyer come into court and explain why there should be a modification to the
order.” Ex. A, Transcript of May 21, 2018 at 7. Mr. Schulte has done so now.

      For the reasons set forth herein and in Mr. Schulte’s original request, the Search
Warrant Materials should no longer be subject to the Protective Order.

                                               Respectfully submitted,


                                               /s/
                                               Allegra Glashausser
                                               Sabrina Shroff
                                               Edward Zas
                                               Assistant Federal Defenders
